In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00028-CV
______________________________


BILL VARNADO, JR., Appellant
 
V.
 
AUSTIN BANK, TEXAS, N.A., Appellee


                                              

On Appeal from the 115th Judicial District Court
Upshur County, Texas
Trial Court No. 410-02


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            Bill Varnado, Jr., appellant, has filed a motion asking this Court to dismiss his appeal. 
Pursuant to Tex. R. App. P. 42.1(a)(2), we grant his motion.
            We dismiss the appeal.
 

                                                                        Jack Carter
                                                                        Justice
 
Date Submitted:          May 3, 2004
Date Decided:             May 4, 2004

#160;                                Justice

Date Submitted:      January 11, 2005
Date Decided:         January 12, 2005

Do Not Publish